Citation Nr: 0525295	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss disability and if so whether the reopened claim should 
be granted.


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1975 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in May 2003; however, he failed to 
report to the hearing without explanation and has not 
requested that the hearing be rescheduled.  


FINDINGS OF FACT

1.  The veteran does not have tuberculosis or any residual 
thereof.

2.  Reopening of a claim for service connection for PTSD was 
denied in an unappealed rating decision of September 1997.

3.  The evidence received since the September 1997 rating 
decision is cumulative or redundant of the evidence 
previously of record, or is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim seeking service connection for PTSD.

4.  Reopening of a claim for service connection for hearing 
loss disability was denied in an unappealed rating decision 
of September 1997.

5.  The evidence received since the September 1997 rating 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal, except as noted below.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received in December 1998. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claims to reopen, which were received before that date.  

With regard to all of the claims herein at issue, the Board 
notes that substantially complete claims were received and 
initially adjudicated prior to the enactment of the VCAA.

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id.  at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in February 2002.  He was given ample time to 
respond.  

With respect to the duty to assist, the Board notes that the 
veteran's service medical records are of record.  The veteran 
has not identified any additional evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such outstanding evidence.  Accordingly, the 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claims. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in October 2003.  There is 
no indication or reason to believe that the RO's decision 
would have been different had the claims not been adjudicated 
before the RO provided the notice required by the VCAA and 
the implementing regulations.  Therefore, the Board believes 
that the RO properly processed the claims following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural error in the 
RO's development and consideration of the claims was 
insignificant and non prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Service Connection for Tuberculosis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Moreover, certain chronic diseases, such as active 
tuberculosis, when manifest to a compensable degree within a 
prescribed period after service (10 percent within one year 
for tuberculosis) shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

With regard to the veteran's claim for service connection for 
tuberculosis, service medical records show that the veteran 
reacted positively to a PPD test for tuberculosis in January 
1977.  Thereafter, the veteran was started on INH therapy; 
however, he developed an allergic reaction so treatment was 
stopped in February 1977.  A May 1977 chest X-ray revealed no 
evidence of acute disease.  In a December 1977 report of 
medical history, the veteran denied any history of 
tuberculosis.  A chest X-ray obtained in conjunction with a 
December 1977 separation examination was negative.

Post-service medical evidence is negative for complaints or 
findings related to tuberculosis.

The Board notes that there is no evidence whatsoever that the 
veteran has or ever has had tuberculosis associated with the 
positive tuberculosis test noted in service.  The Board notes 
that under applicable regulation, the term "disability" 
means impairment in earning capacity resulting from diseases 
and injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  Under this 
definition, a positive tuberculosis test, alone, is not a 
"disability" for VA compensation benefits purposes.  As 
service connection is not available for laboratory findings, 
alone, and there is no medical evidence showing that the 
veteran has ever been found to have tuberculosis or any 
residual thereof, there is no basis for a grant of service 
connection in this case.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  See 38 U.S.C.A. § 5107(b).

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

PTSD

At the time of the September 1997 rating decision, 38 C.F.R. 
§ 3.304(f) provided that:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  If claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war 
[POW], [POW] experience which satisfies 
the requirements of [38 C.F.R.] § 3.1(y) 
of this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

Subsequently, however, 38 C.F.R. § 3.304(f) was amended in 
June 1999 to eliminate the requirement of a clear diagnosis 
of PTSD in order to comport with the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997) and the revised 
38 C.F.R. § 3.304(f) was made effective March 7, 1997, the 
date of the Cohen decision.  38 C.F.R. § 3.304(f), as revised 
effective March 7, 1997, provided that:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

Later, 38 C.F.R. § 3.304(f) was amended on March 7, 2002, but 
the change made by these amendments only addressed claims of 
service connection for PTSD based on veterans who were POWs 
or who sustained a personal assault during service.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

By unappealed rating decision in September 1997, service 
connection for PTSD was denied.  The RO noted that there was 
no evidence of a diagnosis of PTSD.  

The evidence of record at the time of the September 1997 
rating decision included: service records dated from 1975 to 
1977 that contain no evidence that the veteran engaged in 
combat and no findings of PTSD; a November 1994 statement 
wherein the veteran reported that two of his friends from his 
ship, whose first names he could not recall, were killed in a 
car accident in May 1976; February 1996 and June 1997 VA PTSD 
examination reports, which note no diagnosis of PTSD; and a 
June 1997 VA Audio examination report that is negative for 
findings related to PTSD.

The current claim to reopen was received in 1999.

The evidence received since the September 1997 rating 
decision includes a March 2001 stressor list from the veteran 
and VA treatment records dated from 1995 to 2002.

In the March 2001 statement, the veteran maintained that, in 
1975, he witnessed a car accident in which two of his friends 
burned to death.  This contention is essentially duplicative 
of evidence previously received and considered by the RO; 
therefore, this evidence is not new.  In the March 2001 
statement, the veteran also maintained that his duties 
cleaning bilges and painting the masts of his ship caused him 
anxiety, as he was afraid of rats, confined spaces, and 
heights.  While these contentions are new, they do not 
include evidence of a current diagnosis of PTSD.  Moreover, 
the Board notes that lay assertions of medical causation do 
not suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the 
veteran's statements do not afford a basis upon which his 
claim may be reopened.

The VA treatment records refer to other disabilities not 
herein at issue, and include no reference to PTSD; therefore, 
this evidence is not material to the claim at hand.  

Therefore, the Board must conclude that none of the evidence 
added to the record is new and material.  Accordingly, 
reopening of the claim for service connection for PTSD is not 
in order.  

Hearing Loss Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during  
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Moreover, 
service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that impairment in hearing acuity is not 
considered a disability for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 (2004) provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

By unappealed rating decision in September 1997, service 
connection for hearing loss was denied.  The RO noted that 
there were no evidence of hearing loss disability in service 
, and no evidence relating a current hearing loss disability 
to the veteran's military service.

The evidence of record at the time of the September 1997 
rating decision included: service medical records dated from 
1975 to 1977; and a June 1997 VA examination report.

The service medical records include a December 1975 entrance 
examination report, wherein the veteran denied a history of 
hearing loss.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
30
40
LEFT
25
20
20
20
26

In September 1977, the veteran was seen with complaints of 
hearing loss related to noise exposure on the deck of his 
ship.  Examination revealed no difficulty with hearing a 
tuning fork at a 12 inch distance.  On the authorized 
audiological evaluation in December 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
45
40
LEFT
25
15
30
30
40

The June 1997 VA examination report notes that audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
55
60
LEFT
35
35
50
60
65

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 76 in the left ear.

The current claim to reopen was received in 1999.

The evidence received since the September 1997 rating 
decision includes a February 2001 statement from a VA 
audiologist, who noted that the veteran had been seen for 
bilateral, moderate to severe, sensorineural hearing loss.  
He also opined that it was possible that the veteran's 
current hearing loss may be the result of his inservice noise 
exposure.  This evidence is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, because this 
statement is competent evidence of a nexus between the 
veteran's current hearing loss disability and his military 
service, it is so significant that it must be considered to 
fairly consider the merits of the veteran's claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tuberculosis is denied.

As new and material evidence has not been submitted, 
reopening of the claim for entitlement to service connection 
for PTSD is denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for bilateral hearing loss disability is 
granted.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to the 
reopened claim for service connection for hearing loss 
disability.

The veteran contends that he currently has hearing loss 
disability related to noise exposure during his military 
service.  A September 1977 service medical record notes that 
the veteran worked in a noisy environment as a part of the 
deck force, and wore ear protection.

As noted above, a February 2001 statement from a VA 
audiologist notes that the veteran's current hearing loss 
disability is possibly related to his inservice noise 
exposure.  However, the Board notes that this opinion was not 
rendered following a review all pertinent records, to include 
service medical and personnel records..  The development of 
facts includes a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

In light of these circumstances, the case is hereby REMANDED 
to the RO, via the VA Appeals Management Center (AMC) in 
Washington, D.C., for the following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of his hearing loss disability.  
The claims folders must be made available 
to and reviewed by the examiner.

A complete history of the claimed 
disorder should be obtained from the 
veteran. All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.

Based upon the examination results and 
the review of the claims folders, and 
with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's hearing loss disability is 
etiologically related to his naval 
service.  The supporting rationale for 
the opinion must be provided and should 
reflect consideration of the VA 
audiologist's February 2001 written 
statement.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  The RO or the AMC should then 
adjudicate the reopened claim based on a 
de novo review of all pertinent evidence 
and without regard to any prior decisions 
on this claim.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran the 
appropriate opportunity for response 
before the claims folders are returned to 
the Board for further appellate 
consideration.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


